Judge Robertson
delivered the opinion of the Court.
West brought an action of debt on a judgment he had obtained against the intestate, for damages, and by the default of the administrator, recovered judgment by the decision of the court, for the amount of his original judgment and costs. He prosecutes this writ of error, to reverse his second judgment, because the court did not give him interest. We see no error in the judgment, as the first judgment was for damages, which did not carry interest; a jury might have given or refused interest, in their discretion. 4 Bibb, 541. Consequently, for exercising that discretion, the judgment of the court ought not to be reversed.
Judgment affirmed.